Mr. Justice Sheldon delivered the opinion of the Court: The plaintiffs in error shipped to the defendant in error, a commission merchant in Buffalo, a car load of hogs, with instructions to sell aud send proceeds to Danville. The defendant sold the hogs, and, with the proceeds of sale, purchased a draft drawn by H.I. Shuttleworth, dated Buffalo, N. Y., Nov. 1, 1867, on Fisk & Hatch, New York, in favor of the plaintiffs—the draft was received by them on the 5th of November, 1867. The draft, on the day it was received, ivas deposited by them in a bank at Danville for collection. The draft was protested for non-payment. This action is brought to recover the proceeds of sale. The cause was tried by the court below, without the intervention of a jury, and judgment rendered in favor of the defendant. The errors assigned are, that the finding of the court was contrary to the evidence and law, and that judgment should have been rendered for the plaintiffs. The question is, whether the defendant exonerated himself from liability, by going into market, and, with the proceeds of sale, purchasing a draft payable to his principals, and transmitting the same. Was that a compliance with the instructions, “ to send proceeds to Danville ? ” The defendant mailed the draft on the same day he bought it and sold the hogs. The banking house of Shuttleworth was then in good credit. The draft appears to have been purchased on Friday, and the banking house failed on the following Monday. It appears that commission merchants of Buffalo usually remit proceeds of sale by draft on New York. The evidence satisfactorily shows that the defendant conformed to the usual course of business, and that he conducted the plaintiff s’ business with usual prudence and diligence. He is not chargeable with negligence. The judgment of the court below must be affirmed. Judgment affirmed.